DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by James E.  Mace (US-20100082547-A1).
	As per claim 1, Mace teaches “a method, comprising”:

“invalidating, in a database cache associated with the first instance of the distributed database, a cache entry storing a copy of the data item,” ([0006]-[0008], [0058]);
“performing, within the scope of the database update transaction, a second database update operation to insert an identifier of the cache entry into a predetermined table of the distributed database, wherein the second database update operation is reflected by the transaction log,” ([0006]-[0008], [0058]);
“committing the database update transaction by the first instance of the distributed database,” ([0006]-[0008], [0058]); and
“transmitting the transaction log to a second instance of the distributed database,” ([0006]-[0008, [0058]).
	As per claim 2, Mace further shows “wherein the first instance of the distributed database resides in a first data center located at a first geographic location and the second instance of the distributed database resides in a second data center located at a second geographic location,” ([0021]).

	As per claim 4, Mace further shows “wherein the database cache is managed according to a cache aside strategy,” ([0008], [0047]).
	As per claim 5, Mace further shows “storing the identifier in the cache entry in a memory data structure indexed by a shard identifier of the first instance of the distributed database,” ([0047]-[0048]).
	As per claim 6, Mace further shows “wherein the first instance of the distributed database is horizontally-sharded,” ([0021], [0057]-[0058]).
	As per claim 7, Mace further shows “wherein the first instance of the distributed database is vertically-sharded,” ([0021], [0057]-[0058]).
	As per claim 8, Mace further shows “wherein transmitting the transaction log to the second instance of the distributed database is performed responsive to receiving a transaction log request from the second instance of the distributed database,” ([0056]-[0058]).
	As per claim 9, Mace teaches “a method, comprising”:
“receiving, by a first instance of a distributed database, a transaction log reflecting a database update transaction including a first database update operation and a second database update operation performed by a second instance of the distributed database,  identifier of a cache entry that has been invalidated by the second instance of the distributed database,:” ([0006]-[0008], [0058]);
“performing, by parsing the transaction log, the first database update operation and the second database update operation, wherein the first database update operation and the second database update operation are reflected by a commit log,” ([0006]-[0008], [0058]);
“committing the database update transaction by the first instance of the distributed database,” ([0006]-[0008], [0058]);
“parsing the commit log to retrieve the identifier of the cache entry that has been inserted into the predetermined table,” ([0006]-[0008], [0058]);
“invalidating the cache entry in a database cache maintained by the first instance of the distributed database,” ([0006]-[0008], [0058]).
	As per claim 10, Mace further shows “wherein the first instance of the distributed database resides in a first data center located at a first geographic location and the second instance of the distributed database resides in a second data center located at a second geographic location,’ ([0021]).
	As per claim 11, Mace further shows “wherein the predetermined table is implemented by a simulated storage engine without persistently storing data inserted into the predetermined table,” ([0006]-[0008]).

	As per claim 13, Mace further shows “transmitting, to the second instance of the distributed database, a request for the transaction log,” ([0056]-[0058]).
	As per claim 14, Mace further shows “wherein the first instance of the distributed database is horizontally-sharded,” (([0021], [0057]-[0058]).
	As per claim 15, Mace further shows “wherein the first instance of the distributed database is vertically-sharded,” ([0021], [0057]-[0058]).
	As per claim 16, Mace teaches “a distributed database, comprising”:
“a first instance maintaining a first database cache,” ([0006]-[0008], [0058]); and
“a second instance maintaining a second database cache,” ([0006]-[0008], [0058]);
wherein the first instance is configured to:
“responsive to performing, within a scope of a database update transaction, a first database update operation, invalidate a cache entry residing in the first database cache, wherein the first database update operation is reflected by a transaction log maintained by the first instance,” ([0006]-[0008], [0058]);
“perform, within the scope of the database update transaction, a second database update operation to insert an identifier of the cache entry into a predetermined table of 
“responsive to committing the database update transaction, transmit the transaction log to the second instance,” ([0006]-[0008], [0058]); and
“wherein the second instance is configured, responsive to receiving the transaction log, to: perform the first database update operation specified by the transaction log; and invalidate the cache entry,” ([0006]-[0008], [0058]).
	As per claim 17, Mace further shows “wherein the first instance resides in a first data center located at a first geographic location and the second instance resides in a second data center located at a second geographic location,” ([0021]).
	As per claim 18, Mace further shows “wherein the predetermined table is implemented by a simulated storage engine without persistently storing data inserted into the predetermined table,” ([0006]-[0008]).
	As per claim 19, Mace further shows “wherein the database cache is managed according to a cache aside strategy,” ([0008], [0047]).
	As per claim 20, Mace further shows “wherein invalidating the cache entry further comprises:
retrieving, from a commit log, a transaction log entry reflecting insertion of an identifier of the cache entry into a predetermined table of the distributed database,” ([0006]-[0008]).
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        



















                                                          Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Mar. 10, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153